NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50301

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00713-PSG-1
 v.

MONICA FRANCIS,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                          Submitted November 5, 2018**
                              Pasadena, California

Before: RAWLINSON and HURWITZ, Circuit Judges, and BOUGH, *** District
Judge.

      Monica Francis was convicted after a trial before a magistrate judge of

violating 36 C.F.R. § 261.58(a) by camping for a period longer than that allowed by


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
an order. The district court affirmed Francis’ conviction and the fine imposed by

the magistrate judge. We have jurisdiction of Francis’ appeal under 28 U.S.C.

§ 1291 and affirm.

      1.     The forest supervisor’s order prohibiting camping for more than thirty

days a year was properly posted. The order was placed in the offices of the forest

supervisor and district ranger. See 36 C.F.R. § 261.51(a). The Forest Service

website and signs in the forest where Francis camped “reasonably [brought] the

prohibition to the attention of the public.” 36 C.F.R. § 261.51(b).

      2.     The prohibition of extended camping was valid. The Secretary of

Agriculture was authorized to delegate the power to issue the order to the forest

supervisor, see Inland Empire Pub. Lands Council v. Glickman, 88 F.3d 697, 702

(9th Cir. 1996) (“[D]elegation generally is permitted where it is not inconsistent with

the statute.”), and did so. See 36 C.F.R. § 261.50(a) (“[E]ach Forest Supervisor may

issue orders which close or restrict the use of described areas within the area over

which he has jurisdiction.”). And, because the order expressly stated that it applied

“until further notice,” there was no need for reissuance when a new forest supervisor

was appointed.

      3.     The $100 fine imposed by the magistrate judge was reasonable,

particularly in light of the extended nature of Francis’ camping. See United States

v. Orlando, 553 F.3d 1235, 1240 (9th Cir. 2009) (noting standard of review).


                                          2
AFFIRMED.




            3